Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 1 of 6 PageID #: 4088




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

 JAPAN DISPLAY INC. and PANASONIC
 LIQUID CRYSTAL DISPLAY CO., LTD.,

               Plaintiffs,              CIVIL ACTION NO. 2:20-cv-00283-JRG
                                        (Lead Case)
                   v.                   CIVIL ACTION NO. 2:20-cv-00284-JRG
                                        CIVIL ACTION NO. 2:20-cv-00285-JRG
 TIANMA MICROELECTRONICS CO.            (Consolidated)
 LTD.,                                  JURY TRIAL DEMANDED

               Defendant.



     RESPONSE TO MOTION TO AMEND THE DOCKET CONTROL ORDER
Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 2 of 6 PageID #: 4089




       Defendant Tianma Microelectronics Co. Ltd. respectfully opposes Plaintiffs’ Motion to

Amend the Docket Control Order. (Dkt. No. 129.) Defendant stands ready to complete fact and

expert discovery pursuant to the Docket Control Order and does not believe extensions are

necessary. Plaintiffs’ argument that the extension they seek “will allow Plaintiffs to complete the

scheduled depositions and receive any additional discovery, with a short window to thereafter

incorporate Defendant’s tardy fact discovery into opening expert reports” (Mot. at 3) is meritless.

       All the allegedly late depositions Plaintiffs complain about are late because of Plaintiffs’

own delay. For example, even though Plaintiffs were fully aware of the logistical difficulties in

organizing depositions of individuals in China, they did not notice Defendant’s second corporate

deposition until August 6, 2021, barely a month before the close of fact discovery. Nevertheless,

Defendant did its best to accommodate that deposition, which has already taken place on

September 9, 2021. And the “half-dozen fact depositions the week of September 7, 2021” (Mot.

at 2) are all of inventors and JDI’s own employees, which Defendant had noticed in June and

July (Ex. A). Indeed, two of those depositions had already been scheduled for early August (Ex.

B), but Plaintiffs unilaterally canceled the agreed dates just one week before the scheduled

depositions and moved them to the week of September 7. Id. Plaintiffs cannot rely on their own

delay in scheduling these depositions as an excuse for an extension. As for the other nine

individuals identified in Plaintiffs’ motion (Mot. at 2), Plaintiffs did not notice their depositions

until September 3, 2021, only ten days before the close of fact discovery, despite the fact that

eight of these individuals were on Defendant’s initial disclosures served on February 10, 2021,

and Plaintiffs learned about the ninth individual as early as February 6, 2021.

       Although unstated, Plaintiffs request for an extension may also relate to their attempt to

conduct third-party discovery. But Plaintiffs had ample time and opportunity to seek such
Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 3 of 6 PageID #: 4090




discovery under the current schedule. For example, even though their complaints identified

Motorola products as purportedly including Accused Products, they did not subpoena

Lenovo/Motorola Mobility 1 until August 13, 2021, almost a year later.

       There is no “tardy” discovery on Defendant’s part. Defendant has fully complied with the

Court’s production orders and does not anticipate any issues with completing fact discovery on

time. Tianma America, Inc. (“TMA”) has produced all relevant sales and technical discovery

including for Tianma Japan, Ltd. (“TMJ”) products. Plaintiffs argue TMA has produced “only

high-level data sheets,” but as a sales entity, TMA only maintains this type of technical

information, as TMA’s CEO Mr. Eric Cheng previously confirmed in his deposition. Defendant

produced all relevant sales data months ago, including sales records of the products it

manufactures for TMJ. The sales data indicate that TMC has not shipped or invoiced, to the US,

any products it made for TMJ. Therefore, according to the parties’ agreement, Defendant has no

additional technical discovery to produce. As to any additional technical documentation for

Defendant’s own products sold or invoiced to the US, the parties agreed on June 21, 2021, that

Plaintiffs would provide a list of exemplary categories of documents they seek. Despite

Defendant’s repeated requests, Plaintiffs have failed to do so. Further, the deposition of the TMJ

witness, Mr. Hideki Asada, has been arranged for September 13, 2021, 2 within the deadline set

by the Court. Mr. Asada’s deposition was delayed due to the scarcity of COVID-19 vaccinations




1
  Although two subpoenas were issued, one each to Lenovo (United States) Inc. and Motorola
Mobility LLC, these entities are related and share the same corporate parent.
2
  Tianma Japan’s witness has traveled at great risk and inconvenience more than 6,000 miles to
Washington, DC based on Plaintiffs’ stated intention to conduct his deposition in person, yet
Plaintiffs changed their minds on Tuesday, September 7, and now plan to conduct his deposition
remotely.

                                                -2-
Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 4 of 6 PageID #: 4091




in Japan and TMJ’s vaccination requirements, not due to any “delay tactic” on the part of

Defendant.

        Even after the parties filed the Joint Motion for Continuance, Defendant continued to

work diligently according to the current schedule. In contrast, Plaintiffs apparently banked on the

opposite and now find themselves scrambling. It is Plaintiffs’ own delay, however, that put them

in this situation. 3 They should not be rewarded for their own slack in prosecuting their claims.

        Lastly, Defendant opposes Plaintiffs’ motion because it attempts to set different deadlines

for the parties. Not only is this unfair, it contradicts Plaintiffs’ proposal (that any extensions

apply equally) discussed by the parties over the Labor Day weekend. As Defendant explained

during those discussions, Plaintiffs’ proposal is unworkable because it crunches the period for

preparation of dispositive motions to only seven days after the close of expert discovery. If the

Court is inclined to grant the request, however, any discovery extensions should apply equally to

both sides and the deadline of November 1, 2021, for dispositive motions should be extended

accordingly.

Dated: September 13, 2021                               Respectfully submitted,

                                                  By: /s/ Aidan C. Skoyles
                                                      James R. Barney (pro hac vice)
                                                      james.barney@finnegan.com
                                                      Qingyu Yin (pro hac vice)
                                                      qingyu.yin@finnegan.com
                                                      Aidan C. Skoyles (pro hac vice)
                                                      aidan.skoyles@finnegan.com
                                                      Karthik Kumar (pro hac vice)
                                                      karthik.kumar@finnegan.com
                                                      FINNEGAN, HENDERSON, FARABOW,
                                                        GARRETT & DUNNER, LLP


3
 Just this past Labor Day Monday, Plaintiffs requested printouts of over 1,000 files from
Defendant’s source code (GDS file) productions for their opening expert report on infringement.
Defendant produced the GDS files in March through July 2. Although Plaintiffs had access to the
productions for months, they did not ask for the printouts until a week before the report is due.

                                                  -3-
Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 5 of 6 PageID #: 4092




                                           901 New York Avenue N.W.
                                           Washington, DC 20001
                                           Telephone: 202-408-4000
                                           Facsimile: 202-408-4400

                                           Eric H. Findlay
                                           State Bar No. 00789886
                                           Brian Craft
                                           State Bar No. 04972020
                                           FINDLAY CRAFT, P.C.
                                           102 N. College Ave., Ste. 900
                                           Tyler, TX 75702
                                           (903) 534-1100 Telephone
                                           (903) 534-1137 Facsimile
                                           efindlay@findlaycraft.com
                                           bcraft@findlaycraft.com

                                           Attorneys for Defendant
                                           Tianma Microelectronics Co. Ltd.




                                     -4-
Case 2:20-cv-00283-JRG Document 135 Filed 09/13/21 Page 6 of 6 PageID #: 4093




                                CERTIFICATE OF SERVICE

       The undersigned certifies that counsel of record who are deemed to have consented to

electronic service are being served this 13th day of September 2021, with a copy of this

document via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Catherine Sadler
                                             CATHERINE SADLER
